PER CURIAM.
Respondent moves to dismiss a petition for review of an order of the Rent Administrator, on the ground that said petition was not filed timely.
The District of Columbia Emergency Rent Control Act, as amended April 29, 1948, Public Law 507, 80th Congress, Chapter 243, 2d Session, S. 2195, 62 Stat. 205, provides that a petition to review an order of the Administrator may be filed in this court “within ten days after issuance of an order of the Administrator * * D. iC.Code 1940, § 45 — 1609(a). We repeated that time limitation in rule III of the rules w.e promulgated to govern practice and procedure in such cases.
In ¡this .case the ten-day period expired on August 22, 1948, which was a Sunday, and the petition for review was filed with the Clerk of this court on the following day, August 23.
Moving to dismiss the petition, respondent contends that because the ten-day period expired on Sunday the last day for filing thereof then became the preceding day, Saturday, August 21. On the authority of Sherwood Bros. v. District of Columbia, 72 App.D.C. 155, 113 F.2d 162, we rule that the motion is not well taken and that petitioner was within his rights in filing his petition for review on Monday, August 23.
Motion to dismiss denied.